FILED
                             NOT FOR PUBLICATION                           AUG 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHRISTIAN ERNESTO RODRIGUEZ-                     No. 08-70065
RODRIGUEZ,
                                                 Agency No. A097-558-094
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Christian Ernesto Rodriguez-Rodriguez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and relief under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny in part and grant in part the petition for

review, and we remand.

      The agency denied Rodriguez-Rodriguez’s asylum application as time

barred. Rodriguez-Rodriguez does not challenge this finding in his opening brief.

      In denying Rodriguez-Rodriguez’s withholding of removal claim, the

agency found Rodriguez-Rodriguez failed to establish a fear of future persecution

on account of a protected ground. When the IJ and BIA issued their decisions in

this case they did not have the benefit of this court’s decisions in Henriquez-Rivas

v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d

1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or

the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and

Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Rodriguez-

Rodriguez’s withholding of removal claim to determine the impact, if any, of these

decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      In addition, the BIA appeared to have relied on the existence of government

corruption in denying Rodriguez-Rodriguez’s withholding of removal claim, but

did not consider government corruption in its analysis of his CAT claim. We


                                          2                                    08-70065
remand Rodriguez-Rodriguez’s CAT claim for the agency to consider the impact

of government corruption on its analysis of state action. See id.; see also Madrigal

v. Holder, 716 F.3d 499, 509-510 (9th Cir. 2013).

      Finally, we deny as moot Rodriguez-Rodriguez’s motion to remand.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part.

REMANDED.




                                          3                                   08-70065